       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 1 of 56




                 UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KATHLEEN A. STANCAVAGE,                       :      Civil No. 1:19-CV-1296
                                              :
                    Plaintiff                 :      (Magistrate Judge Carlson)
                                              :
      v.                                      :
                                              :
ANDREW M. SAUL                                :
Commissioner of Social Security1              :
                                              :
                   Defendant                  :

                          MEMORANDUM OPINION

I.    Introduction

      The Supreme Court has recently underscored for us the limited scope of our

review when considering Social Security appeals, noting that:

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––,
      135 S. Ct. 808, 815, 190 L.Ed.2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency’s factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S. Ct. 206, 83 L.Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence, this Court has said, is “more than a mere scintilla.” Ibid.; see,
      e.g., Perales, 402 U.S. at 401, 91 S. Ct. 1420 (internal quotation marks

1
 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Commissioner
of Social Security, Andrew Saul, is automatically substituted as the defendant in
place of the former Acting Commissioner of Social Security. Fed. R. Civ. P. 25(d).
                                        1
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 2 of 56




      omitted). It means—and means only—“such relevant evidence as a
      reasonable mind might accept as adequate to support a conclusion.”
      Consolidated Edison, 305 U.S. at 229, 59 S. Ct. 206. See Dickinson v.
      Zurko, 527 U.S. 150, 153, 119 S. Ct. 1816, 144 L.Ed.2d 143 (1999)
      (comparing the substantial-evidence standard to the deferential clearly-
      erroneous standard).

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

      In the instant case, the plaintiff, Kathleen Stancavage applied for disability

insurance benefits under Title II of the Social Security Act on October 20, 2016,

alleging disability due to severe degenerative arthritis in both knees, plantar fasciitis

in both feet, post-traumatic stress disorder (PTSD), degenerative disc disease of the

lumbar spine, acid reflux, pain in the legs and feet, and cornea abrasion. (Tr. 151).

However, after consideration of the medical records and opinion evidence, including

the objective diagnostic tests and clinical findings on Stancavage’s physical and

mental examinations, Stancavage’s longitudinal treatment history, and her

documented activities of daily living, the Administrative Law Judge (“ALJ”) who

reviewed this case concluded that Stancavage could perform a limited range of

sedentary work and denied her disability application.

      Mindful of the fact that substantial evidence “means only—'such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion,’”

Biestek, 139 S. Ct. at 1154, we find that substantial evidence supported the ALJ’s



                                           2
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 3 of 56




findings in this case. Therefore, for the reasons set forth below, we will affirm the

decision of the Commissioner denying this claim.

II.   Statement of Facts and of the Case

      Stancavage is a 41-year-old female who is a veteran of the U.S. Army. (Tr.

72). Stancavage has a high school education and a bachelor’s degree and master’s

degree in social work. (Tr. 73-74). On October 20, 2016, Stancavage applied for

disability benefits pursuant to Title II of the Social Security Act. (Tr. 25). In this

application, Stancavage alleged that she became disabled beginning July 8, 2009, as

a result of severe degenerative arthritis in both knees, plantar fasciitis in both feet,

PTSD, degenerative disc disease of the lumbar spine, acid reflux, pain in the legs

and feet, and cornea abrasion. (Tr. 238). Stancavage was 30 years old on her alleged

onset date of disability. (Tr. 150). Prior to the alleged onset of her disability

Stancavage served as a cashier at a convenience store and a petroleum supply

specialist in the U.S. Army (combat infantry). (Tr. 85, 229).

      The medical record in this case is mixed and equivocal but contains substantial

evidence which indicates that Stancavage retained the capacity to perform some

work. Stancavage’s medical history indicates that her principal concern was her

inability to work due to her PTSD. (Tr. 64-92; Doc. 10 p. 1-20). Specifically,

Stancavage alleges that she suffers from severe PTSD stemming from her

                                           3
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 4 of 56




experiences as part of the combat infantry in Iraq and Afghanistan. (Doc. 10 p. 2).

To date, the Department of Veterans Affairs has granted 100 percent service

connected disability rating to Stancavage based on her PTSD. (Tr. 500, 942). The

ALJ concluded, however, that there is no equivalency between the VA rating system

and the Social Security Administration’s Rules and Regulations governing the

determination of disability. (Tr. 33). Further, a VA rating of total and permanent

disability is not legally binding on the Commissioner, because the criteria applied

by the two agencies are different. (Id.)

      On this score, Stancavage’s treatment history discloses that in July 8, 2009,

claimant’s alleged onset date, Stancavage had an outpatient psychotherapy session

for PTSD with Dr. Thomas Roedema. (Tr. 32). Stancavage was on her summer break

from school, but planned to start her social work internship in the fall and to graduate

in December. (Tr. 788). Stancavage planned to continue until she attained her

master’s degree in social work. (Id.). During her psychotherapy session, Stancavage

stated that most of her social contact was with her sister’s children. (Id.). Stancavage

indicated that she had an increase in PTSD symptoms from fireworks and old

military friends contacting her. (Id.). Dr. Roedema reported, however, that

Stancavage demonstrated no disturbances of thought processes or thought content;



                                           4
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 5 of 56




that her expressive and receptive communication was intact; that she was

interpersonally appropriate; and that she did not show any signs of impulsivity. (Id.).

      In January 2010, Stancavage saw Dr. Roedema for another outpatient

psychotherapy session. (Tr. 32). During the examination, Stancavage admitted to an

increase in free time following her graduation from college. (Id.). Stancavage

planned to enter a graduate social work program that spring. (Id.). On examination,

Stancavage showed no disturbances of thought process or thought content; she had

no signs of perceptual disturbances and did not describe any history of the same; her

expressive and receptive communication were intact; her mental status findings were

the same as her previous psychotherapy appointment; she reported her mood was

more anxious and stressed due to back pain, but her affect did not reflect her reported

mood. (Id.).

      In December 2010, Stancavage met with Dr. Roedema and it was reported

that she “seems to be handling things well.” (Id.). Stancavage reported that she was

completing her schooling, including an internship in social work; she did not feel

depressed; and she did not complain of re-experiencing avoidance, or arousal

symptoms. (Tr. 797, 889). Stancavage’s mood was stable and her affect was within

normal limits. (Tr. 797, 889). In March 2011, Stancavage met with Dr. Roedema,

however, the conversation primarily concerned Stancavage’s relationship issues,

                                          5
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 6 of 56




and was not related to her PTSD. (Id.). Additionally, on examination, Stancavage

revealed normal mental status findings. (Id.).

      In May 2012, subsequent to her date last insured, Stancavage had an

individual psychotherapy session with Dr. Peter Lielbriedis for treatment for her

PTSD. (Id.). The treatment notes revealed that Stancavage was taking amitriptyline,

a psychotropic medication used to treat mental and mood problems, such as

depression. (Tr. 421). Additionally, the treatment notes indicated that Stancavage

was experiencing trust issues, depression, trouble sleeping, tension, pain, difficulty

focusing and concentrating, and problems setting boundaries. (Tr. 421). It was also

noted that Stancavage was experiencing difficulty dealing with symptoms consistent

with PTSD and that she was managing her PTSD mostly by avoidance. (Id.). In

terms of her mental status examination, Dr. Lielbriedis noted that Stancavage

presented on time and casually, but appropriately dressed; she was alert and verbal;

she had good eye contact; her speech was clear with normal volume, pace, and tone;

she was oriented to self, others, and surroundings; and her judgement and insight

were within normal limits. (Id.). Dr. Lielbriedis also noted a Global Assessment of

Functioning (GAF) score of 65.2


2
  The Global Assessment of Functioning (“GAF”), scores are used to rate the
seriousness of a mental illness. They are based on the Diagnostic and Statistical
Manual of Mental Disorders, Fourth Edition (DSM-IV), but are no longer included
                                        6
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 7 of 56




      In July 2017, Dr. Frank Mrykalo completed a Psychiatric Review Technique

Form, indicating that Stancavage had medically determinable impairments of

anxiety and obsessive-compulsive disorders, during the relevant period. (Tr. 34). Dr.

Mrykalo determined that Stancavage had mild restrictions in understanding,

remembering or applying information; mild difficulties interacting with others;

moderate difficulties in maintaining concentration, persistence, or pace; and mild

difficulties adapting or managing oneself. (Id.).

      In July 2017, Dr. Mrykalo also completed a Mental Residual Functional

Capacity Assessment. (Tr. 155-56). In the assessment, Dr. Mrykalo concluded that

Stancavage was moderately limited in her ability to carry out detailed instructions,

maintain attention and concentration for extended periods, complete a normal

workday and workweek without interruption from psychologically based symptoms

and to perform at a consistent pace without an unreasonable number and length of

rest periods. (Id.) Dr. Mrykalo further opined that Stancavage was moderately

limited in her ability to interact appropriately with the general public and get along




in the most recent publication. It measures how much an individual’s symptoms
affect his or her daily life on a scale of 0-100. Scores in the range of 60-51
demonstrate moderate symptoms (e.g. flats and circumstantial speech, occasional
panic attacks) or moderate difficulty in social occupational, or social functioning
(e.g., few friends, conflicts with co-workers).
                                          7
          Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 8 of 56




with co-workers or peers without distracting them of exhibiting behavior extremes.

(Id.).

         In contrast, in November of 2018, Dr. Holly Kricher, who had counseled

Stancavage about tobacco use cessation on several occasions in 2011 and 2012,

completed a medical source statement on Stancavage’s mental ability to do work-

related activities. (Tr. 3639-40). In the statement, Dr. Kricher gave her opinions

concerning Stancavage’s conditions and limitations as of and prior to December 31,

2011, some seven years earlier. (Tr. 33). Dr. Kricher opined that Stancavage had

marked and extreme limitations in her mental abilities to do unskilled and semi-

skilled work during the relevant period prior to her date last insured—December 31,

2011. (Id.). Dr. Kricher explained that PTSD causes difficulty managing stress in the

workplace and with others. (Id.). She further opined that Stancavage was likely to

miss work frequently due to inability to tolerate stress and frustrations, stating that

PTSD interferes with ability to concentrate and focus. (Id.).

         Stancavage applied for disability insurance benefits on October 20, 2016, and

her application for benefits was denied on August 9, 2017. (Tr. 25). Thereafter,

Stancavage filed a written request for a hearing on September 7, 2017, and a hearing

was held on December 11, 2018. (Id.). At the hearing both Stancavage and a



                                           8
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 9 of 56




Vocational Expert testified. (Id.). By a decision dated February 8, 2019, the ALJ

denied Stancavage’s application for benefits. (Id.).

      In that decision, the ALJ first concluded that Stancavage met the insured status

requirements of the Social Security Act through December 31, 2011 and had not

engaged in any substantial gainful activity since her alleged onset date of disability

on July 8, 2009, through her date last insured of December 31, 2011. (Tr. 28). At

Step 2 of the sequential analysis that governs Social Security cases, the ALJ found

that Stancavage had one severe impairment—PTSD. (Id.). The ALJ concluded that

this impairment significantly limited Stancavage’s ability to perform basic work

activities. (Id.). At Step 3, the ALJ determined that Stancavage did not have an

impairment or combination of impairments that meets or medically equals the

severity of one of the listed impairments. (Id.).

      Between Steps 3 and 4, the ALJ fashioned a residual functional capacity

(RFC), considering Stancavage’s limitations from her impairments:

      After careful consideration of the entire record, the undersigned finds
      that, through the date last insured, the claimant had the [RFC] to
      perform a range of sedentary unskilled work that did not involve
      detailed instructions. She was confined to routine, repetitive tasks with
      no assembly line production and no more than occasional contact with
      the public and co-workers.

(Tr. 31).


                                           9
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 10 of 56




       Specifically, in making the RFC determination, the ALJ accorded no weight

to the Department of Veterans Affairs grant of 100 percent service connected

disability rating to Stancavage based on her PTSD. (Tr. 33). The ALJ noted that she

considered this rating along with the medical records in reaching the conclusions in

this decision. (Id.). The ALJ concluded, however, that there was no equivalency

between the VA rating system and the Social Security Administration’s Rules and

Regulations governing determination of disability. (Id.). Additionally, the ALJ

explained that a VA rating of total and permanent disability is not legally binding on

the Commissioner, because the criteria applied by the two agencies are different.

(Id). The ALJ further explained that the relative weight to be given to this type of

evidence will vary, depending upon the factual circumstances of each case. (Id.).

       The ALJ gave little weight to Dr. Kricher’s opinion. (Tr. 33). Dr. Kricher

opined that Stancavage had marked and extreme limitations in her mental abilities

to do unskilled and semi-skilled work during the relevant period prior to her date last

insured. (Id.). Dr. Kricher explained that PTSD causes difficulty managing stress in

the workplace and with others. (Id.). She opined that Stancavage was likely to miss

work frequently due to her inability to tolerate stress and frustrations. (Id.). She

further indicated that PTSD interferes with an individual’s ability to concentrate and

focus. (Id.).

                                          10
      Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 11 of 56




      The ALJ assigned little weight to Dr. Kricher’s opinion, concluding that it was

inconsistent with the record of treatment during the relevant period and with

Stancavage’s broad range of activities during the relevant period. (Id.). The ALJ

reasoned that Stancavage returned to school and obtained both a bachelor’s degree

and a master’s degree in social work, and that she participated in two internship

programs while pursuing her undergraduate degree. (Id.). The ALJ further explained

that Stancavage went to the gym three to five times a week; she went to doctor’s

appointments alone; she became friends with the people at work; she drove 45

minutes to school, attended school and studied at night and on weekends; and she

could prepare her own meals, and do her own laundry and light cleaning. (Id.).

      Moreover, the ALJ noted that Dr. Kricher saw Stancavage in June 2011, July

2011, and May 2012 for a group therapy session for tobacco use counseling,

however, Dr. Kricher’s treatment of Stancavage during the relevant period, from her

alleged onset date to her date last insured, focused primarily on tobacco use

counseling and smoking cessation and not on her PTSD. (Id.). Lastly, the ALJ

reasoned that subsequent to Stancavage’s date last insured, she had an individual

psychotherapy session with Dr. Lielbriedis in 2012 for treatment of her PTSD and

her GAF rating was 65. (Id.).



                                        11
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 12 of 56




      The ALJ accorded great weight to the opinion of Dr. Mrykalo. (Tr. 34). Dr.

Mrykalo completed a Psychiatric Review Technique Form, finding that Stancavage

had medically determinable impairments of anxiety and obsessive-compulsive

disorders during the relevant period. (Tr. 34). Dr. Mrykalo further determined that

Stancavage had mild restriction in understanding, remembering or applying

information; mild difficulties interacting with others; moderate difficulties in

maintaining concentration, persistence, or pace; and mild difficulties adapting or

managing oneself. (Id.).

      Additionally, Dr. Mrykalo completed a Mental Residual Functional Capacity

Assessment, finding that Stancavage was moderately limited in her ability to carry

out detailed instructions, maintain attention and concentration for extended periods,

complete a normal workday and workweek without interruption from

psychologically based symptoms, and to perform at a consistent pace without an

unreasonable number and length of rest periods. (Id.) Moreover, Dr. Mrykalo opined

that Stancavage was moderately limited in her ability to interact appropriately with

the general public and get along with co-workers or peers without distracting them

of exhibiting behavior extremes. (Id.).

      The ALJ accorded great weight to the opinions of Dr. Mrykalo, on the

Psychiatric Review Technique Form and the Mental Residual Functional Capacity

                                          12
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 13 of 56




Assessment. (Id.). In doing so, the ALJ limited Stancavage to unskilled work that

does not involve detailed instructions, and further confined Stancavage to routine,

repetitive tasks with no assembly line production and no more than occasional

contact with the public and co-workers. (Id.)

      Having arrived at this RFC assessment for Stancavage based upon a careful

evaluation of these various medical opinions, many of which supported a conclusion

that Stancavage could work, the ALJ found at Step 5 that, while Stancavage could

not return to her prior occupations, there were other sedentary jobs in the national

economy which she could perform. (Tr. 34-35). Accordingly, the ALJ concluded

that Stancavage did not meet the stringent standard for disability set by the Act and

denied her disability claim. (Id.).

      This appeal followed. (Doc. 1). On appeal, Stancavage contends that the

ALJ’s decision is not based on substantial evidence required under 42 U.S.C. §

405(g) because the ALJ erred in assessing the medical opinion evidence. This case

is fully briefed and is, therefore, ripe for resolution. For the reasons set forth, under

the deferential standard of review that applies here, the Commissioner’s final

decision is affirmed.




                                           13
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 14 of 56




III.   Discussion

       A.    Substantial Evidence Review – the Role of this Court

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether the

findings of the final decision-maker are supported by substantial evidence in the

record. See 42 U.S.C. §405(g); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200

(3d Cir. 2008); Ficca v. Astrue, 901 F. Supp.2d 533, 536 (M.D.Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Substantial

evidence is less than a preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence is not

substantial evidence if the ALJ ignores countervailing evidence or fails to resolve a

conflict created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). But in an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision]

from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision is

                                          14
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 15 of 56




supported by substantial evidence the court must scrutinize the record as a whole.”

Leslie v. Barnhart, 304 F. Supp.2d 623, 627 (M.D.Pa. 2003).

      The Supreme Court has recently underscored for us the limited scope of our

review in this field, noting that:

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––,
      135 S.Ct. 808, 815, 190 L.Ed.2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency's factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence, this Court has said, is “more than a mere scintilla.” Ibid.; see,
      e.g., Perales, 402 U.S. at 401, 91 S.Ct. 1420 (internal quotation marks
      omitted). It means—and means only—“such relevant evidence as a
      reasonable mind might accept as adequate to support a conclusion.”
      Consolidated Edison, 305 U.S. at 229, 59 S.Ct. 206. See Dickinson v.
      Zurko, 527 U.S. 150, 153, 119 S.Ct. 1816, 144 L.Ed.2d 143 (1999)
      (comparing the substantial-evidence standard to the deferential clearly-
      erroneous standard).

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

      The question before this Court, therefore, is not whether the claimant is

disabled, but rather whether the Commissioner’s finding that she is not disabled is

supported by substantial evidence and was reached based upon a correct application

of the relevant law. See Arnold v. Colvin, No. 3:12-CV-02417, 2014 WL 940205,

at *1 (M.D.Pa. Mar. 11, 2014)(“[I]t has been held that an ALJ’s errors of law denote
                                          15
        Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 16 of 56




a lack of substantial evidence.”)(alterations omitted); Burton v. Schweiker, 512 F.

Supp. 913, 914 (W.D.Pa. 1981)(“The Secretary’s determination as to the status of a

claim requires the correct application of the law to the facts.”); see also Wright v.

Sullivan, 900 F.2d 675, 678 (3d Cir. 1990)(noting that the scope of review on legal

matters is plenary); Ficca, 901 F. Supp.2d at 536 (“[T]he court has plenary review

of all legal issues . . . .”).

       Several fundamental legal propositions which flow from this deferential

standard of review. First, when conducting this review “we are mindful that we must

not substitute our own judgment for that of the fact finder.” Zirnsak v. Colvin, 777

F.3d 607, 611 (3d Cir. 2014) (citing Rutherford, 399 F.3d at 552). Thus, we are

enjoined to refrain from trying to re-weigh the evidence. Rather our task is to simply

determine whether substantial evidence supported the ALJ’s findings. However, we

must also ascertain whether the ALJ’s decision meets the burden of articulation

demanded by the courts to enable informed judicial review. Simply put, “this Court

requires the ALJ to set forth the reasons for his decision.” Burnett v. Comm'r of Soc.

Sec. Admin., 220 F.3d 112, 119 (3d Cir. 2000). As the Court of Appeals has noted

on this score:

       In Burnett, we held that an ALJ must clearly set forth the reasons for
       his decision. 220 F.3d at 119. Conclusory statements . . . are
       insufficient. The ALJ must provide a “discussion of the evidence” and
       an “explanation of reasoning” for his conclusion sufficient to enable
                                        16
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 17 of 56




      meaningful judicial review. Id. at 120; see Jones v. Barnhart, 364 F.3d
      501, 505 & n. 3 (3d Cir.2004). The ALJ, of course, need not employ
      particular “magic” words: “Burnett does not require the ALJ to use
      particular language or adhere to a particular format in conducting his
      analysis.” Jones, 364 F.3d at 505.

Diaz v. Comm'r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009).

      Thus, in practice ours is a twofold task. We must evaluate the substance of the

ALJ’s decision under a deferential standard of review, but we must also give that

decision careful scrutiny to ensure that the rationale for the ALJ’s actions is

sufficiently articulated to permit meaningful judicial review.

      B.     Initial Burdens of Proof, Persuasion, and Articulation for the ALJ

      To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. §423(d)(1)(A); 42 U.S.C.

§1382c(a)(3)(A); see also 20 C.F.R. §§404.1505(a), 416.905(a). To satisfy this

requirement, a claimant must have a severe physical or mental impairment that

makes it impossible to do his or her previous work or any other substantial gainful

activity that exists in the national economy. 42 U.S.C. §423(d)(2)(A); 42 U.S.C.

§1382c(a)(3)(B); 20 C.F.R. §§404.1505(a), 416.905(a). To receive benefits under

                                         17
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 18 of 56




Title II of the Social Security Act, a claimant must show that he or she contributed

to the insurance program, is under retirement age, and became disabled prior to the

date on which he or she was last insured. 42 U.S.C. §423(a); 20 C.F.R. §404.131(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process.      20 C.F.R. §§404.1520(a), 416.920(a).

Under this process, the ALJ must sequentially determine: (1) whether the claimant

is engaged in substantial gainful activity; (2) whether the claimant has a severe

impairment; (3) whether the claimant’s impairment meets or equals a listed

impairment; (4) whether the claimant is able to do his or her past relevant work; and

(5) whether the claimant is able to do any other work, considering his or her age,

education, work experience and residual functional capacity (“RFC”). 20 C.F.R.

§§404.1520(a)(4), 416.920(a)(4).

      Between Steps 3 and 4, the ALJ must also assess a claimant’s residual

functional capacity (RFC). RFC is defined as “that which an individual is still able

to do despite the limitations caused by his or her impairment(s).” Burnett v. Comm’r

of Soc. Sec., 220 F.3d 112, 121 (3d Cir. 2000) (citations omitted); see also 20 C.F.R.

§§404.1520(e), 404.1545(a)(1), 416.920(e), 416.945(a)(1).           In making this

assessment, the ALJ considers all of the claimant’s medically determinable



                                         18
      Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 19 of 56




impairments, including any non-severe impairments identified by the ALJ at step

two of his or her analysis. 20 C.F.R. §§404.1545(a)(2), 416.945(a)(2).

      There is an undeniable medical aspect to an RFC determination, since that

determination entails an assessment of what work the claimant can do given the

physical limitations that the claimant experiences. Yet, when considering the role

and necessity of medical opinion evidence in making this determination, courts have

followed several different paths. Some courts emphasize the importance of medical

opinion support for an RFC determination and have suggested that “[r]arely can a

decision be made regarding a claimant's residual functional capacity without an

assessment from a physician regarding the functional abilities of the claimant.”

Biller v. Acting Comm'r of Soc. Sec., 962 F. Supp. 2d 761, 778–79 (W.D. Pa. 2013)

(quoting Gormont v. Astrue, Civ. No. 11–2145, 2013 WL 791455 at *7 (M.D. Pa.

Mar. 4, 2013)). In other instances, it has been held that: “There is no legal

requirement that a physician have made the particular findings that an ALJ adopts

in the course of determining an RFC.” Titterington v. Barnhart, 174 F. App’x 6, 11

(3d Cir. 2006). Further, courts have held in cases where there is no evidence of any

credible medical opinion supporting a claimant’s allegations of disability that “the

proposition that an ALJ must always base his RFC on a medical opinion from a



                                        19
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 20 of 56




physician is misguided.” Cummings v. Colvin, 129 F. Supp. 3d 209, 214–15 (W.D.

Pa. 2015).

      These seemingly discordant legal propositions can be reconciled by

evaluation of the factual context of these decisions. Those cases which emphasize

the importance of medical opinion support for an RFC assessment typically arise in

the factual setting where a well-supported medical source has opined regarding

limitations which would support a disability claim, but an ALJ has rejected the

medical opinion which supported a disability determination based upon a lay

assessment of other evidence. In this setting, these cases simply restate the

commonplace idea that medical opinions are entitled to careful consideration when

making a disability determination, particularly when those opinions support a

finding of disability. In contrast, when an ALJ is relying upon other evidence, such

as contrasting clinical or opinion evidence or testimony regarding the claimant’s

activities of daily living, to fashion an RFC courts have adopted a more pragmatic

view and have sustained the ALJ’s exercise of independent judgment based upon all

of the facts and evidence. See Titterington v. Barnhart, 174 F. App'x 6, 11 (3d Cir.

2006); Cummings v. Colvin, 129 F. Supp. 3d 209, 214–15 (W.D. Pa. 2015). In either

event, once the ALJ has made this determination, our review of the ALJ's assessment

of the plaintiff's RFC is deferential, and that RFC assessment will not be set aside if

                                          20
        Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 21 of 56




it is supported by substantial evidence. Burns v. Barnhart, 312 F.3d 113, 129 (3d

Cir. 2002); see also Metzger v. Berryhill, No. 3:16-CV-1929, 2017 WL 1483328, at

*5 (M.D. Pa. Mar. 29, 2017), report and recommendation adopted sub nom. Metzgar

v. Colvin, No. 3:16-CV-1929, 2017 WL 1479426 (M.D. Pa. Apr. 21, 2017); Rathbun

v. Berryhill, No. 3:17-CV-00301, 2018 WL 1514383, at *6 (M.D. Pa. Mar. 12,

2018), report and recommendation adopted, No. 3:17-CV-301, 2018 WL 1479366

(M.D. Pa. Mar. 27, 2018).

        At Steps 1 through 4, the claimant bears the initial burden of demonstrating

the existence of a medically determinable impairment that prevents him or her in

engaging in any of his or her past relevant work. Mason, 994 F.2d at 1064. Once

this burden has been met by the claimant, it shifts to the Commissioner at Step 5 to

show that jobs exist in significant number in the national economy that the claimant

could perform that are consistent with the claimant’s age, education, work

experience and RFC. 20 C.F.R. §§404.1512(f), 416.912(f); Mason, 994 F.2d at

1064.

        The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, in order to facilitate review of the decision under the substantial evidence

                                         21
         Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 22 of 56




standard, the ALJ's decision must be accompanied by "a clear and satisfactory

explication of the basis on which it rests." Cotter v. Harris, 642 F.2d 700, 704 (3d

Cir. 1981). Conflicts in the evidence must be resolved and the ALJ must indicate

which evidence was accepted, which evidence was rejected, and the reasons for

rejecting certain evidence. Id. at 706-707. In addition, “[t]he ALJ must indicate in

his decision which evidence he has rejected and which he is relying on as the basis

for his finding.” Schaudeck v. Comm’r of Soc. Sec., 181 F. 3d 429, 433 (3d Cir.

1999).

      C.      Legal Benchmarks for the ALJ’s Assessment of Medical Opinion
              and Lay Evidence

      The Commissioner’s regulations also set standards for the evaluation of

medical evidence, and define medical opinions as “statements from physicians and

psychologists or other acceptable medical sources that reflect judgments about the

nature and severity of [a claimant’s] impairment(s), including [a claimant’s]

symptoms, diagnosis and prognosis, what [a claimant] can still do despite

impairments(s), and [a claimant’s] physical or mental restrictions.” 20 C.F.R.

§404.1527(a)(2). Regardless of its source, the ALJ is required to evaluate every

medical opinion received. 20 C.F.R. §404.1527(c).

      In deciding what weight to accord to competing medical opinions and

evidence, the ALJ is guided by factors outlined in 20 C.F.R. §404.1527(c). “The
                                        22
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 23 of 56




regulations provide progressively more rigorous tests for weighing opinions as the

ties between the source of the opinion and the individual become weaker.” SSR 96-

6p, 1996 WL 374180 at *2. Treating sources have the closest ties to the claimant,

and therefore their opinions are generally entitled to more weight. See 20 C.F.R.

§404.1527(c)(2)(“Generally, we give more weight to opinions from your treating

sources...”); 20 C.F.R. §404.1502 (defining treating source). Under some

circumstances, the medical opinion of a treating source may even be entitled to

controlling weight. 20 C.F.R. §§04.1527(c)(2); see also SSR 96-2p, 1996 WL

374188 (explaining that controlling weight may be given to a treating source’s

medical opinion only where it is well-supported by medically acceptable clinical and

laboratory diagnostic techniques, and it is not inconsistent with the other substantial

evidence in the case record).

      Where no medical source opinion is entitled to controlling weight, the

Commissioner’s regulations direct the ALJ to consider the following factors, where

applicable, in deciding the weight given to any non-controlling medical opinions:

length of the treatment relationship and frequency of examination; nature and extent

of the treatment relationship; the extent to which the source presented relevant

evidence to support his or her medical opinion, and the extent to which the basis for

the source’s conclusions were explained; the extent to which the source’s opinion is

                                          23
         Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 24 of 56




consistent with the record as a whole; whether the source is a specialist; and, any

other factors brought to the ALJ’s attention. 20 C.F.R. §404.1527(c).

         At the initial level of administrative review, State agency medical and

psychological consultants may act as adjudicators. See SSR 96-5p, 1996 WL 374183

at *4. As such, they do not express opinions; they make findings of fact that become

part of the determination. Id. However, 20 C.F.R. §404.1527(e) provides that at the

ALJ and Appeals Council levels of the administrative review process, findings by

nonexamining State agency medical and psychological consultants should be

evaluated as medical opinion evidence. Therefore, ALJs must consider these

opinions as expert opinion evidence by nonexamining physicians and must address

these opinions in their decisions. SSR 96-5p, 1996 WL 374183 at *6. Opinions by

State agency consultants can be given weight “only insofar as they are supported by

evidence in the case record.” SSR 96-6p, 1996 WL 374180 at *2. In appropriate

circumstances, opinions from nonexamining State agency medical consultants may

be entitled to greater weight than the opinions of treating or examining sources. Id.

at *3.

         Oftentimes, as in this case, an ALJ must evaluate medical opinions and

records tendered by both treating and non-treating sources. Judicial review of this

aspect of ALJ decision-making is guided by several settled legal tenets. First, when

                                         24
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 25 of 56




presented with a disputed factual record, it is well-established that “[t]he ALJ – not

treating or examining physicians or State agency consultants – must make the

ultimate disability and RFC determinations.” Chandler v. Comm’r of Soc. Sec., 667

F.3d 356, 361 (3d Cir. 2011). Thus, “[w]here, . . . , the opinion of a treating physician

conflicts with that of a non-treating, non-examining physician, the ALJ may choose

whom to credit but ‘cannot reject evidence for no reason or for the wrong reason.’”

Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting Mason, 994 F.2d at

1066). Therefore, provided that the decision is accompanied by an adequate,

articulated rationale, it is the province and the duty of the ALJ to choose which

medical opinions and evidence deserve greater weight.

      Further, in making this assessment of medical evidence:

      An ALJ is [also] entitled generally to credit parts of an opinion without
      crediting the entire opinion. See Thackara v. Colvin, No. 1:14–CV–
      00158–GBC, 2015 WL 1295956, at *5 (M.D. Pa. Mar. 23, 2015);
      Turner v. Colvin, 964 F. Supp. 2d 21, 29 (D.D.C. 2013) (agreeing that
      “SSR 96–2p does not prohibit the ALJ from crediting some parts of a
      treating source's opinion and rejecting other portions”); Connors v.
      Astrue, No. 10–CV–197–PB, 2011 WL 2359055, at *9 (D.N.H. June
      10, 2011). It follows that an ALJ can give partial credit to all medical
      opinions and can formulate an RFC based on different parts from the
      different medical opinions. See e.g., Thackara v. Colvin, No. 1:14–CV–
      00158–GBC, 2015 WL 1295956, at *5 (M.D. Pa. Mar. 23, 2015).

Durden v. Colvin, 191 F.Supp.3d 429, 455 (M.D. Pa. 2016).




                                           25
      Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 26 of 56




      Similar considerations govern an ALJ’s evaluation of lay testimony. When

evaluating lay testimony regarding a claimant’s reported degree of disability, we are

reminded that:

      [T]he ALJ must necessarily make certain credibility determinations,
      and this Court defers to the ALJ's assessment of credibility. See Diaz v.
      Comm'r, 577 F.3d 500, 506 (3d Cir. 2009) (“In determining whether
      there is substantial evidence to support an administrative law judge's
      decision, we owe deference to his evaluation of the evidence [and]
      assessment of the credibility of witnesses....”). However, the ALJ must
      specifically identify and explain what evidence he found not credible
      and why he found it not credible. Adorno v. Shalala, 40 F.3d 43, 48 (3d
      Cir. 1994) (citing Stewart v. Sec'y of Health, Education and Welfare,
      714 F.2d 287, 290 (3d Cir. 1983)); see also Stout v. Comm'r, 454 F.3d
      1050, 1054 (9th Cir. 2006) (stating that an ALJ is required to provide
      “specific reasons for rejecting lay testimony”). An ALJ cannot reject
      evidence for an incorrect or unsupported reason. Ray v. Astrue, 649
      F.Supp.2d 391, 402 (E.D. Pa. 2009) (quoting Mason v. Shalala, 994
      F.2d 1058, 1066 (3d Cir. 1993)).

Zirnsak v. Colvin, 777 F.3d 607, 612–13 (3d Cir. 2014).

      Yet, it is also clear that:

      Great weight is given to a claimant's subjective testimony only when it
      is supported by competent medical evidence. Dobrowolsky v. Califano,
      606 F.2d 403, 409 (3d Cir. 1979); accord Snedeker v. Comm'r of Soc.
      Sec., 244 Fed.Appx. 470, 474 (3d Cir. 2007). An ALJ may reject a
      claimant's subjective testimony that is not found credible so long as
      there is an explanation for the rejection of the testimony. Social
      Security Ruling (“SSR”) 96–7p; Schaudeck v. Comm'r of Social
      Security, 181 F.3d 429, 433 (3d Cir. 1999). Where an ALJ finds that
      there is an underlying medically determinable physical or mental
      impairment that could reasonably be expected to produce the
      individual's pain or other symptoms, however, the severity of which is
      not substantiated by objective medical evidence, the ALJ must make a
                                         26
      Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 27 of 56




      finding on the credibility of the individual's statements based on a
      consideration of the entire case record.

McKean v. Colvin, 150 F.Supp.3d 406, 415–16 (M.D. Pa. 2015) (footnotes omitted).

Thus, we are instructed to review an ALJ’s evaluation of a claimant’s subjective

reports of pain under a standard of review which is deferential with respect to the

ALJ’s well-articulated findings but imposes a duty of clear articulation upon the ALJ

so that we may conduct meaningful review of the ALJ’s conclusions.

      In the same fashion that medical opinion evidence is evaluated, the Social

Security Rulings and Regulations provide a framework under which the severity of

a claimant's reported symptoms are to be considered. 20 C.F.R. §§ 404.1529,

416.929; SSR 16–3p. It is important to note that though the “statements of the

individual concerning his or her symptoms must be carefully considered, the ALJ is

not required to credit them.” Chandler, 667 F.3d at 363 (referencing 20 C.F.R.

§404.1529(a) (“statements about your pain or other symptoms will not alone

establish that you are disabled.”). It is well-settled in the Third Circuit that

“[a]llegations of pain and other subjective symptoms must be supported by objective

medical evidence.” Hantraft v. Apfel, 181 F.3d 358, 362 (3d Cir. 1999) (referring to

20 C.F.R. § 404.1529). When evaluating a claimant’s symptoms, the ALJ must

follow a two-step process in which the ALJ resolves whether a medically


                                         27
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 28 of 56




determinable impairment could be the cause of the symptoms alleged by the

claimant, and subsequently must evaluate the alleged symptoms in consideration of

the record as a whole. SSR 16-3p.

      First, symptoms, such as pain or fatigue, will only be considered to affect a

claimant's ability to perform work activities if such symptoms result from an

underlying physical or mental impairment that has been demonstrated to exist by

medical signs or laboratory findings. 20 C.F.R. §§ 404.1529(b), 416.929(b); SSR

16–3p. During the second step of this credibility assessment, the ALJ must determine

whether the claimant's statements about the intensity, persistence or functionally

limiting effects of his or her symptoms are substantiated based on the ALJ's

evaluation of the entire case record. 20 C.F.R. § 404.1529(c), 416.929(c); SSR 16–

3p. This includes but is not limited to: medical signs and laboratory findings,

diagnosis and other medical opinions provided by treating or examining sources, and

other medical sources, as well as information concerning the claimant's symptoms

and how they affect his or her ability to work. Id. The Social Security Administration

has recognized that individuals may experience their symptoms differently and may

be limited by their symptoms to a greater or lesser extent than other individuals with

the same medical impairments, signs, and laboratory findings. SSR 16–3p.



                                         28
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 29 of 56




      Thus, to assist in the evaluation of a claimant's subjective symptoms, the

Social Security Regulations identify seven factors which may be relevant to the

assessment of the severity or limiting effects of a claimant's impairment based on a

claimant's symptoms. 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3). These factors

include: activities of daily living; the location, duration, frequency, and intensity of

the claimant's symptoms; precipitating and aggravating factors; the type, dosage,

effectiveness, and side effects of any medication the claimant takes or has taken to

alleviate his or her symptoms; treatment, other than medication that a claimant has

received for relief; any measures the claimant has used to relieve his or her

symptoms; and, any other factors concerning the claimant's functional limitations

and restrictions. Id.; see George v. Colvin, No. 4:13–CV–2803, 2014 WL 5449706,

at *4 (M.D. Pa. Oct. 24, 2014); Koppenaver v. Berryhill, No. 3:18-CV-1525, 2019

WL 1995999, at *9 (M.D. Pa. Apr. 8, 2019), report and recommendation adopted

sub nom. Koppenhaver v. Berryhill, No. 3:18-CV-1525, 2019 WL 1992130 (M.D.

Pa. May 6, 2019); Martinez v. Colvin, No. 3:14-CV-1090, 2015 WL 5781202, at

*8–9 (M.D. Pa. Sept. 30, 2015).




                                          29
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 30 of 56




      D.     The ALJ’s Decision in this Case is Supported by Substantial
             Evidence.

      In this setting, we are mindful that we are not free to substitute our

independent assessment of the evidence for the ALJ’s determinations. Rather, we

must simply ascertain whether the ALJ’s decision is supported by substantial

evidence, a quantum of proof which is less than a preponderance of the evidence but

more than a mere scintilla, Richardson v. Perales, 402 U.S. 389, 401 (1971), and

“does not mean a large or considerable amount of evidence, but rather such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Pierce v. Underwood, 487 U.S. 552, 565 (1988). Judged against these deferential

standards of review, we find that substantial evidence supported the decision by the

ALJ that Stancavage could perform a limited range of sedentary work and was not

disabled.

             1. The ALJ’s Step Two Evaluation is Supported by Substantial
                Evidence and Any Alleged Error is Harmless on These Facts

      Stancavage’s first claim of error challenges the ALJ’s step two evaluation.

(Doc. 16 p. 1). Specifically, Plaintiff argues that the ALJ concluded that she suffered

from the severe impairment of PTSD, but failed to find that her lumber degenerative

disc disease status-post surgery and degenerative joint disease of the right knee with

bilateral patellofemoral syndrome were severe impairments. (Id.) Stancavage

                                          30
      Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 31 of 56




contends that this error is harmful because having deemed these impairments to

cause no significant limitations, the ALJ overestimated her RFC. (Doc. P. 7). Thus,

the ALJ’s decision should be reversed. (Id.).

      In response, the Commissioner argues that Stancavage failed to meet her

burden of showing that her lumbar degenerative disc disease and osteoarthritis of the

knees qualified as severe impairments. (Doc. 15 p. 7). The Commissioner contends

that given the record evidence, there is no support for a finding that Stancavage’s

lumbar degenerative disc disease and osteoarthritis of the knees significantly

impacted her performance of basic work activities. (Id.). Moreover, the

Commissioner avers that because the ALJ did not end the step two inquiry and went

on to consider all of Stancavage’s credibly established limitations, her step two

argument should be dismissed. (Id.).

      At step-two of the sequential analysis, the ALJ determines whether a claimant

has a medically severe impairment or combination of impairments. Bowen v.

Yuckert, 482 U.S. 137, 140-41 (1987). An impairment is considered severe if it

“significantly limits an individual’s physical or mental abilities to do basic work

activities. 20 C.F.R. 404.1520(c). An impairment is severe if it is “something beyond

a ‘slight abnormality which would have no more than a minimal effect on the

Plaintiff’s ability to do basic work activities. McCrea v. Comm’r of Soc. Sec., 370

                                         31
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 32 of 56




F.3d at 357, 360 (3d Cir. 2004) (quoting SSR 85-28, 1985 WL 56856 (1985)). The

Court of Appeals is clear that the step-two inquiry is a de minimis screening device

used to cast out meritless claims. McCrea, 370 F.3d at 360; Newell v. Comm’r of

Soc. Sec., 347 F.3d 541, 546 (3d Cir. 2003). The burden is on the claimant to show

that an impairment qualifies as severe. Bowen, 482 U.S. at 146.

      Applying the above standard, we find that the ALJ’s step two evaluation is

supported by substantial evidence. At step two, the ALJ considered all of

Stancavage’s alleged impairments, including her lumbar degenerative disc disease

status post-surgery, degenerative joint disease of the right knee with bilateral

patellofemoral syndrome, and PTSD. (Tr. 28-31). The ALJ, however, concluded that

through the date last insured, Stancavage had one severe impairment—PTSD. (Tr.

28). The ALJ then went on to conclude that Stancavage had nonsevere impairments

of degenerative disc disease status post-surgery, degenerative joint disease of the

right knee and bilateral patellofemoral syndrome. (Id.). In forming this

determination, the ALJ considered Stancavage’s treatment records and testimony

concerning her activities of daily living, which demonstrated that these impairments

did not result in more than a minimal impact on Stancavage’s ability to perform

some work-related activities. (Tr. 28).



                                          32
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 33 of 56




      The ALJ explained, that with regard to Stancavage’s lumbar spine

degenerative disc disease status post-surgery, Stancavage had underwent an L5-S1

anterior lumbar fusion in April 2010 and x-rays of her lumbosacral spine showed no

evidence of hardware failure after her anterior lumbar fusion L5-S1. (Tr. 30). The

ALJ noted that Stancavage’s EMG was negative for lumbosacral radiculopathy and

her neurological examination was intact and unchanged from pre-operative and post-

operative exams. (Id.). Additionally, the ALJ explained that Stancavage’s physical

examinations demonstrated some tenderness, but overall exhibited normal findings,

including good range of motion, normal reflexes, negative straight leg raise, no

swelling, and no instability. (Tr. 31). Further, the ALJ noted that Stancavage’s x-

rays of her lumbar spine showed no significant interval changes and only mild

degenerative disc disease at L4-5, no substantial canal stenosis, epidural fibrosis or

other thecal sac pathology; only mild lumbar spondylosis status post anterior fusion

at L5-S1; and no thecal sac compression. (Tr. 30).

      With regard to Stancavage’s degenerative joint disease of the right knee and

bilateral patellofemoral syndrome, the ALJ explained that although Stancavage

complained of bilateral knee pain, her examinations revealed limited abnormal

findings. For example, Stancavage exhibited some crepitance in the right knee with

no effusion; the left knee had a mild patella sign, but no effusion or crepitance; and

                                         33
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 34 of 56




she wore knee braces and had a mild antalgic limp. (Tr. 30). Further, the ALJ

explained that Stancavage’s right and left knee x-rays showed only moderate

degenerative changes. (Id.). Additionally, the ALJ noted that Stancavage’s physical

examinations revealed good range of motion, slight crepitus and tenderness, no

swelling, and no instability. (Tr. 31). The ALJ further cited Stancavage’s

conservative treatment as a basis for her decision, explaining that Stancavage

received medication management and periodic injections for her knees to manage

her pain. (Id.).

       The ALJ concluded that Stancavage’s impairments of lumbar spine

degenerative disc disease status post-surgery and degenerative joint disease of the

right knee and bilateral patellofemoral syndrome were nonsevere impairments in

light of the contrasting medical evidence and findings, but also given other record

evidence. For example, the ALJ found that no treating source of record had opined

any physical limitations for Stancavage. (Tr. 30). Further, at her hearing, Stancavage

testified primarily about her mental health limitations. (Id.). Additionally,

Stancavage indicated that during the relevant period, she was working out at the gym

three to five times a week. (Id.)

       In any event it is evident that the ALJ considered these impairments

throughout the sequential evaluation process and incorporated them into the

                                         34
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 35 of 56




sedentary RFC, which placed very limited exertional demands upon Stancavage.

This continued consideration of Stancavage’s physical impairments is fatal to this

Step 2 argument since it is well-settled that: “[E]ven if an ALJ erroneously

determines at step two that one impairment is not ‘severe,’ the ALJ's ultimate

decision may still be based on substantial evidence if the ALJ considered the effects

of that impairment at steps three through five.” Naomi Rodriguez v. Berryhill, No.

1:18-CV-684, 2019 WL 2296582, at *10 (M.D. Pa. May 30, 2019)(citing cases). In

this case, contrary to Stancavage’s contentions, the ALJ considered her physical

impairments at step two of the sequential evaluation process, and continued to

consider them throughout this process in crafting the sedentary RFC for the plaintiff.

Therefore, we find no basis for disturbing the ALJ’s determination as to this issue.

             2. Substantial Evidence Supports the ALJ’s Assignment of
                “Little” Weight to the opinion of Dr. Kricher

      Next, Stancavage argues that the ALJ erred in assigning “little” weight to the

opinion of Dr. Kricher, a treating psychologist. (Doc. 10 p. 7-14). Stancavage asserts

that had Dr. Kricher’s opinion been credited, the ALJ would have been compelled

to render a finding of disabled. (Doc. 10 p. 10). Stancavage further contends that the

ALJ’s rationale for assigning “little” weight to Dr. Kricher’s opinion was erroneous.

(Id.). Specifically, Stancavage asserts:


                                           35
         Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 36 of 56




         [The] ALJ assigned Dr. Kricher’s opinion “little weight” based on her
         view that “it is not consistent with either the record of treatment during
         the relevant period, nor with claimant’s broad range of activities during
         the relevant period” (R. 33). The ALJ’s reasoning was erroneous.


(Doc. 10 p. 10-11). Stancavage argues that the ALJ’s reasoning that Dr. Kricher’s

opinion is inconsistent with her treatment records is belied by the record evidence,

as Dr. Kricher’s findings are confirmed by the treatment records. (Doc. 10 p. 11).

Stancavage avers that in failing to credit Dr. Kricher’s opinion, the ALJ substituted

her own lay opinion about the treatment record for the expert judgment of Dr.

Kricher. (Doc. 10 p. 12). Stancavage further argues that the ALJ’s reliance on her

activities of daily living is misplaced. (Doc. 10 p. 13). Stancavage contends that her

ability to engage in some sporadic activities for brief periods of time at her own

discretion is not dispositive of what she could do in a competitive work environment.

(Id.).

         In response, the Commissioner argues:

         An ALJ must consider medical opinions by acceptable medical sources
         in evaluating a claimant’s RFC, [however] an ALJ is not bound by the
         finding of a treating physician if: (1) they are not well-supported by
         medically acceptable clinical and laboratory diagnostic techniques, or
         (2) they are inconsistent with other substantial evidence of record.

(Doc. 15 p. 10). In the present case, the Commissioner argues that the ALJ

adequately explained her rationale in according Dr. Kricher’s opinion “little” weight.

                                            36
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 37 of 56




(Doc. 15 p. 10-11). Thus, the ALJ’s assessment on this matter complied with the

dictates of the law. (Doc. 15 p. 11).

      The Court of Appeals has ruled that the ALJ—not treating or examining

physicians or State agency consultants—must make the ultimate disability and RFC

determinations. Chandler, 667 F.3d at 361. The ALJ is charged with a duty to

evaluate all the medical opinions in the record under the factors set forth in the

regulations and to resolve any conflicts. 20 C.F.R. § 404.1527. An ALJ may give an

opinion less weight or no weight if it does not present relevant evidence or a

sufficient explanation to support it, or if it is inconsistent with the record as a whole.

20 C.F.R. § 404.1527(c). The ALJ may choose which medical evidence to credit and

which to reject as long as there is a rational basis for the decision. Plummer v. Apfel,

186 F.3d 422, 429 (3d Cir. 1999).

      Here, the Court finds that substantial evidence supports the ALJ’s assignment

of “little” weight to the opinion of Dr. Kricher. In the present case, the ALJ

considered the opinion of Dr. Kricher, a treating phycologist, and accorded her

opinion “little” weight. (Tr. 33). The ALJ reasoned that Dr. Kricher’s opinion, which

was rendered long after the fact, was inconsistent with the record of treatment during

the relevant period and Stancavage’s broad range of activities during the relevant

period. (Id.). The ALJ explained that the record evidence demonstrated that

                                           37
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 38 of 56




Stancavage returned to school and obtained both her bachelor’s degree and master’s

degree in social work, and she participated in two internship programs while

pursuing her undergraduate degree. (Id.). Additionally, she reasoned that the record

revealed that Stancavage went to the gym three to five times of a week; and she went

to doctor’s appointments alone. (Id.). The ALJ further explained that Stancavage

testified that she became friends with the people at work; she drove 45 minutes to

school, attended school and studied at night and on the weekends; and she could

prepare her own meals, and do her laundry and light cleaning. (Id.).

      In sum, the ALJ was confronted by a record marked by contrasting medical

opinions and inconsistencies in Stancavage’s abilities and limitations. In reconciling

the discordant and conflicting threads of this evidence, the ALJ assigned “little”

weight to the opinion of Dr. Kricher, finding that Dr. Kricher’s opinion was

inconsistent with the overall medical record and her broad range of daily activities.

It is the right and responsibility of the ALJ to make such assessments and we find

that substantial evidence supported the ALJ’s decision. It appears that Stancavage

is requesting that this Court re-weigh the evidence. This we may not do. See, e.g.,

Rutherford, 399 F.3d at 552 (“In the process of reviewing the record for substantial

evidence, we may not ‘weigh the evidence or substitute our own conclusions for

those of the fact-finder.”’ (quoting Williams v. Sullivan, 970 F.2d 1178, 1182 (3d

                                         38
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 39 of 56




Cir. 1992))). Because we cannot re-weigh the evidence, and because we find that

the ALJ properly articulated that substantial evidence did not support lending greater

weight to this medical opinion, we find the ALJ has not erred in assigning “little”

weight to the opinion of Dr. Kricher.

             3. Substantial Evidence Supports the ALJ’s Assignment of
                “Little” Weight to the VA Finding of 100 Percent Service
                Connected Disability for PTSD

      Stancavage’s next claim of error challenges the ALJ’s assignment of “little”

weight to the VA finding of 100 percent service connected disability for PTSD.

(Doc. 10 p. 14-16). Specifically, Stancavage argues:

      In the instant case, the VA has found Ms. Stancavage disabled with a
      100 percent service connected disability rating for her PTSD (R. 33,
      72). The ALJ stated that she “considered this rating,” but also stated
      that “[t]here is no equivalency between the VA rating system” and
      Social Security regulations, and that “[a] VA rating of total and
      permanent disability is not binding on the Commissioner, because the
      criteria applied by the two agencies are different” (R. 33). The ALJ
      concluded that “[t]he relative weight to be given to this type of evidence
      will vary, depending on the factual circumstances of each case” (R. 33).
      However, the ALJ never stated what weight she assigned to this
      evidence, if any.

(Doc. 10 p. 15-16). Stancavage argues that the ALJ provided no explanation as to

how the disability finding by the VA is not probative with regard to her disability

claim. (Doc. 10 p. 16). Therefore, because the ALJ failed to assign significant weight



                                         39
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 40 of 56




to the VA disability rating and failed to provide an adequate explanation, her

decision should be reversed. (Id.).

      In response, the Commissioner argues that the ALJ considered the VA

determination of 100 percent disability due to Stancavage’s PTSD. (Doc. 15 p. 12).

The ALJ, however, noted that there was no equivalent between the VA rating system

and the agency regulations. (Id.). The Commissioner further contends that the ALJ

adequately explained the legal and factual basis for her determination, citing

Stancavage’s minimal treatment and extensive activities as a reason for affording

“little” weight to the VA’s disability determination. (Id.). Thus, the ALJ’s

assessment on this matter complied with the dictates of the law. (Id.).

      The VA disability rating process is substantively different from the Social

Security Disability determinations. Durden v. Colvin, 191 F. Supp. 3d 429, 444

(M.D. Pa. 2016); McCleary v. Colvin, 187 F. Supp. 3d 497, 542 (M.D. Pa. 2016);

Bowyer v. Brown, 7 Vet.App. 549, 552 (1995) (recognizing that “there are

significant differences in the definition of disability under the Social Security and

VA systems”). For example, the Department of Veteran’s Affairs requires less proof

of disability than the Social Security Administration; service-connected disability

compensation is different from the benefits obtainable under the Social Security Act;

there are substantive differences between VA disability and Social Security

                                         40
      Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 41 of 56




disability regarding the amount of money an individual can still earn and be

considered disabled; and there are differences in the VA’s approach to determining

entitlement to individual unemployability. Durden, 191 F. Supp. 3d at 444-48;

Jenkins v. Astrue, No. 1:11-CV-23-MP-GRJ, 2012 WL 807487, at 10-11 (N.D. Fl

Feb. 8, 2012).

      While disability determinations from other government agencies are not

binding, they must be considered. McCleary v. Colvin, 187 F. Supp. 3d 497, 542

(M.D. Pa. 2016); 20 C.F.R. §§ 404.1504, 416.904. To “consider” means to provide

explanation sufficient for a “subsequent reviewer to follow the adjudicator’s

reasoning.” McCleary, 187 F. Supp. 3d at 542. Courts have ruled that an ALJ

commits no error in finding that the VA’s determination of “total disability” should

be accorded less weight based on the “substantial differences in the criteria used by

the VA in making disability evaluations compared to the disability decisions under

the Social Security Act. Jenkins v. Astrue, No. 1:11-CV-23-MP-GRJ, 2012 WL

807487, at 10-11 (N.D. Fl Feb. 8, 2012); Barnett v. Astrue, No. 3:10–CV–1316,

2012 WL 75046, at *15–18 (S.D.W.Va. Jan. 10, 2012) (affirming ALJ decision

giving “little weight” to VA rating); Hacia v. Comm'r of Soc. Sec.,601 Fed.Appx.

783, 785–86 (11th Cir. 2015) (finding no requirement that an ALJ must make

detailed findings in support of his conclusion that the relative disability standards

                                         41
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 42 of 56




differ where “the ALJ's decision reflects that he considered both standards,

determined that the DOD's disability standard was lower than that of the

Commissioner, and thus assigned limited weight to the DOD's determination”).

      Additionally, circuit courts have held that attributing “great” weight to a

disability determination of the VA “disregards the substantial difference between the

criteria used in the [VA and the SSA] programs.” Durden, 191 F. Supp. 3d at 444;

Allord v. Barnhart, 455 F.3d 818, 820 (7th Cir. 2006). Further, even in circuits which

hold that other agency disability determinations are entitled to “great weight,” courts

still give varying weight to such determinations, “depending upon the factual

circumstances of each case.” Durden, 191 F. Supp. 3d at 444; Chambliss v.

Massanari, 269 F.3d 520, 522 (5th Cir.2001); Fitzgerald v. Astrue, No. 2:08-CV-

170, 2009 WL 4571762, at *7 (D.Vt. Nov. 30, 2009).

      Applying the above standard, the Court finds that the ALJ’s consideration of

Stancavage’s 100 percent VA disability rating is supported by substantial evidence.

Here, the ALJ considered the Department of Veterans Affairs grant of 100 percent

service connected disability rating to Stancavage based on her PTSD along with the

entire medical record. (Tr. 33). The ALJ noted, however, that there was no

equivalency between the VA rating system and the Social Security Administration’s

Rules and Regulations governing determination of disability. (Id.). The ALJ further

                                          42
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 43 of 56




explained that a VA rating of total and permanent disability is not legally binding on

the Commissioner, because the criteria applied by the two agencies are different.

(Id.). Additionally, consistent to case law, the ALJ concluded that the relative weight

to be accorded to this type of evidence will vary, depending upon the factual

circumstances of each case. (Id.). Thus, contrary to Stancavage’s contentions, the

ALJ considered her VA 100 percent rating of total and permanent disability.

Stancavage argues that the ALJ assigned no weight to the VA’s disability

determination and provided no explanation as to how the disability finding by the

VA is not probative with respect to her claim. (Doc. 10 p. 16). However, as stated

supra, courts have ruled that an ALJ commits no error in finding that the VA’s

determination of “total disability” should be accorded less weight based on the

“substantial differences in the criteria used by the VA in making disability

evaluations compared to the disability decisions under the Social Security Act.

Jenkins v. Astrue, No. 1:11-CV-23-MP-GRJ, 2012 WL 807487, at 10-11 (N.D. Fl

Feb. 8, 2012); Barnett v. Astrue, No. 3:10–CV–1316, 2012 WL 75046, at *15–18

(S.D.W.Va. Jan. 10, 2012) (affirming ALJ decision giving “little weight” to VA

rating); Hacia v. Comm'r of Soc. Sec.,601 Fed.Appx. 783, 785–86 (11th Cir.

2015) (finding no requirement that an ALJ must make detailed findings in support

of his conclusion that the relative disability standards differ where “the ALJ's

                                          43
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 44 of 56




decision reflects that he considered both standards, determined that the DOD's

disability standard was lower than that of the Commissioner, and thus assigned

limited weight to the DOD's determination”).

      Therefore, because the ALJ’s assessment on this matter complied with the

dictates of the law, we find that the ALJ’s determination as to his issue is supported

by substantial evidence and may not be disturbed on appeal.

             4. Substantial Evidence Supports the ALJ’s Evaluation of
                Stancavage’s symptom allegations

      Next, Stancavage argues that the ALJ failed to properly address her statements

regarding her impairments. (Doc. 10 p. 16). Specifically, Stancavage asserts:

      The ALJ found that Ms. Stancavage’s “medically determinable
      impairments could reasonably be expected to cause the alleged
      symptoms” but found her statements concerning the intensity,
      persistence, and limiting effects of her symptoms “while generally
      accepted, do not demonstrate work preclusive limitations during the
      relevant period for the reasons explained in this decision” (R. 32)
      (emphasis added). The ALJ then provided a summary of some of the
      evidence in the record, but never provided the promised “reasons
      explained in [the] decision” that explained why the claimant’s
      allegations were not work preclusive.

(Doc. 10 p. 16-17). Stancavage avers that in assessing a claimant’s subjective

complaints, 20 C.F.R. § 404.1529 provides that an ALJ must consider the seven

enumerated factors and explain what evidence is relevant to those factors when a

claimant’s allegations are not accepted. (Doc. 10 p. 17). In the present case, however,

                                          44
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 45 of 56




Stancavage insists that the ALJ provided no explanation. (Id.). Thus, in Stancavage’s

view the ALJ’s decision should be reversed. (Id.).

       We disagree. To be sure an ALJ must consider all of a claimant’s symptoms

in determining whether the claimant is disabled, including the claimant’s pain. 20

C.F.R. § 404.1529(a). Statements about a claimant’s pain, however, are not by

themselves sufficient to establish that the claimant is disabled. (Id.). To establish

disability, there must be objective medical evidence from an acceptable medical

source showing that the claimant has a medical impairment which could reasonably

be expected to produce the pain or other symptoms alleged and that leads to the

conclusion that the claimant is disabled when considered with the other evidence of

record. (Id.).

       As mentioned supra, an ALJ must conduct a two-step process in analyzing a

claimant’s pain or other symptoms. First, the ALJ must determine whether the

claimant has “a medically determinable impairment that could reasonably be

expected to produce [the claimant’s] symptoms, such as pain.” 20 C.F.R. §

404.1529(b). Second, when the record shows that the claimant has a “medically

determinable impairment(s) that could reasonably be expected to produce [the

claimant’s] symptoms,” the ALJ “must then evaluate the intensity and persistence

of [the claimant’s] symptoms” to determine how the symptoms limit the claimant’s

                                         45
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 46 of 56




capacity for work. 20 C.F.R. § 404.1529(c)(1). “In evaluating the intensity and

persistence” of a claimant’s symptoms, the ALJ considers “all of the available

evidence” from “medical sources and nonmedical sources” to determine how the

symptoms affect the claimant. (Id.).

      Despite Stancavage’s contentions, the Court finds that the ALJ properly

evaluated her symptom allegations. In this case, the ALJ considered all of

Stancavage’s medically determinable impairments in determining whether

Stancavage was disabled, including her PTSD, lumbar spine degenerative disc

disease status post-surgery, and degenerative joint disease of the right knee and

bilateral patellofemoral syndrome. (Tr. 28). The ALJ, however, found that while

Stancavage’s medically determinable impairments could reasonable be expected to

cause her pain and other symptoms, they did not demonstrate work preclusive

limitations during the relevant period. (Tr. 32).

      With regard to Stancavage’s PTSD, the ALJ considered and weighed the

opinion evidence of record, including the opinions of Dr. Roedema, Dr. Kricher, and

Dr. Mrykalo. (Tr. 31-34). However, the ALJ noted some internal inconsistencies

with Stancavage’s record of treatment and her broad range of activities, as

Stancavage described her daily activities in terms that were not wholly disabling.

For example, during the relevant period, Stancavage returned to school and obtained

                                          46
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 47 of 56




both her bachelor’s degree and master’s degree in social work; she participated in

two internship programs, while pursuing her undergraduate degree; she went to the

gym three to five times a week with her brother-in-law; she went to doctor’s

appointments unaccompanied; and she became friends with the people at work. (Tr.

33). The ALJ further noted that Stancavage drove 45 minutes school; she attended

school and studied at night and the weekends; she could prepare her own meals; and

she could complete household chores, such as laundry and light cleaning. (Id.). In

addition to Stancavage’s broad range of activities, the ALJ explained that the overall

findings revealed that Stancavage presented with stable mental status examinations,

including no signs of perceptual disturbances and thought processes, her affect was

within normal limits, her expressive and receptive communication was intact, she

showed no signs of impulsivity, and indicated appropriate activities of daily living.

(Tr. 31-34).

      Additionally, with regard to Stancavage’s physical impairments, the ALJ

explained that Stancavage’s lumbar spine degenerative disc disease status post-

surgery, Stancavage had underwent an L5-S1 anterior lumbar fusion in April 2010

and x-rays of her lumbosacral spine showed no evidence of hardware failure after

her anterior lumbar fusion L5-S1. (Tr. 30). Further, the ALJ noted that Stancavage’s

EMG was negative for lumbosacral radiculopathy and her neurological examination

                                         47
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 48 of 56




was intact and unchanged from pre-operative and post-operative exams. (Id.).

Moreover, the ALJ explained that Stancavage’s physical examinations demonstrated

some tenderness, but overall exhibited normal findings, including good range of

motion, normal reflexes, negative straight leg raise, no swelling, and no instability.

(Tr. 31). Finally, the ALJ noted that Stancavage’s x-rays of her lumbar spine showed

no significant interval changes and only mild degenerative disc disease at L4-5, no

substantial canal stenosis, epidural fibrosis or other thecal sac pathology; only mild

lumbar spondylosis status post anterior fusion at L5-S1; and no thecal sac

compression. (Tr. 30).

      With respect to Stancavage’s degenerative joint disease of the right knee and

bilateral patellofemoral syndrome, the ALJ explained that although Stancavage

complained of bilateral knee pain, her examinations revealed limited abnormal

findings. For example, Stancavage exhibited some crepitance in the right knee with

no effusion; the left knee had a mild patella sign, but no effusion or crepitance; and

she wore knee braces and had a mild antalgic limp. (Tr. 30). Further, the ALJ

explained that Stancavage’s right knee x-rays and an MRI showed moderate

degenerative changes and an MRI of the left knee also only showed mild

degenerative changes. (Id.). Additionally, the ALJ noted that Stancavage’s physical

examinations revealed good range of motion, slight crepitus and tenderness, no

                                         48
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 49 of 56




swelling, and no instability. (Tr. 31). The ALJ further cited Stancavage’s minimal

treatment, explaining that Stancavage received medication management and

periodic injections for her knees to manage her pain. (Id.).

      Accordingly, the Court finds that the ALJ fulfilled her duty in considering

Stancavage’s symptom allegations and weighed them against the entire medical

record. In doing so, the ALJ provided a thorough explanation for affording limiting

weight to Stancavage’s symptom allegations, and thus her credibility. This is all that

the law requires, and all that a claimant like Stancavage can demand in a disability

proceeding. It appears that Stancavage is requesting that this Court re-weigh the

evidence, which this court cannot do. Rutherford, 399 F.3d at 552 (“In the process

of reviewing the record for substantial evidence, we may not ‘weigh the evidence or

substitute our own conclusions for those of the fact-finder.”’ (quoting Williams, 970

F.2d at 1182)). Because the Court cannot re-weigh the evidence, we find the ALJ

has not erred in her consideration of Stancavage’s symptom allegations.

             5. Substantial Evidence Supports the ALJ’s Step Five Evaluation

      Stancavage’s last contention challenges the ALJ’s step five evaluation.

Specifically, Stancavage argues that the ALJ’s hypothetical question(s) to the

vocational expert, failed to incorporate all of her credibly established limitations.

(Doc. 10 p. 18). Stancavage argues:

                                         49
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 50 of 56




      In the instant case, the ALJ's hypothetical omitted the credibly
      established limitations assessed by Dr. Kricher (R. 87- 88). When
      counsel included some of the most significant limitations assessed by
      Dr. Kricher, the VE testified that all work would be precluded by any
      one of them (R. 89-90). Moreover, the ALJ failed to include all of her
      own findings in the hypothetical on which she relied. The ALJ found
      that Plaintiff had moderate limitations in adapting and managing herself
      (R. 29), but failed to convey the effect of those limitations on her ability
      to adapt to changes in a workplace in the hypothetical (R. 87-88). This
      was reversible error. See Ramirez, 372 F.3d at 552-55 (ALJ failed to
      convey to VE her own finding of moderate limitations in concentration,
      persistence or pace).

(Doc. 10 p. 18). Stancavage avers that there is no substantial evidence of work

available given Stancavage’s credibly established limitations. (Doc. 10 p. 18).

Stancavage asserts that the ALJ based her denial of benefits on the vocational

expert’s answer to her defective hypothetical, and failed to carry her burden of

production at step five of the sequential evaluation. (Doc. 10 p. 19). Thus, the ALJ’s

decision should be reversed. (Id.).

      In response, the Commissioner argues that the ALJ did not accept the

vocational expert’s testimony based upon assumed limitations not supported by the

record, i.e. Dr. Kricher’s limitations. (Doc. 15 p. 13). The Commissioner further

contends that the ALJ was not required to include moderate limitations in the RFC

and hypothetical question to the vocational expert. (Doc. 15 p. 14). Specifically, the

Commissioner avers:

      The ALJ’s finding of moderate limitations refers to the paragraph B
                                     50
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 51 of 56




      criteria of the Listings. 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00A
      (explaining that each listing, except 12.04 and 12.06, consists of a
      statement describing the disorder addressed by the listing, identified as
      the paragraph A criteria, and a set of impairment-related functional
      limitations, identified as the paragraph B criteria). An assessment of the
      paragraph B criteria of the listings is an evaluation at step three of the
      sequential evaluation process. 20 C.F.R. § 404.1520(a)(4)(iii) (stating
      that at the third step of the sequential evaluation process, we consider
      the severity of your impairment under the listings). As such, it is not a
      residual functional capacity assessment, which occurs at step four of
      the sequential evaluation process. 20 C.F.R. § 404.1520(a)(4)(iv). The
      ALJ, therefore, appropriately did not include a limitation to moderate
      difficulties in interacting with others and adapting or managing oneself
      in her residual functional capacity determination. See Hux v. Astrue,
      No. 11-1306, 2012 WL 4498845, at *5-6 (W.D. Pa. Aug. 27, 2012)
      (explaining that the findings under the four broad functional areas are
      only relevant for the purpose of determining whether the ALJ needs to
      make a residual functional capacity assessment). Because the
      hypothetical question to the VE fairly set forth all of Plaintiff’s
      limitations, the VE’s testimony supports the ALJ’s conclusion that
      Plaintiff was not disabled.

(Doc. 15 p. 14-15).

      The Court of Appeals has ruled that the ALJ—not treating or examining

physicians or State agency consultants—must make the ultimate disability and RFC

determinations. Chandler, 667 F.3d at 361. RFC is defined as “that which an

individual is still able to do despite the limitations caused by his or her

impairment(s).’” Burnett, 220 F.3d at 121 (3d Dept 2000) (quoting Hartranft v.

Apfel, 181 F.3d 358, 359(3d Cir. 1999)). It reflects the most that an individual can

still do, despite his or her limitations, and is used at steps four and five to evaluate

                                          51
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 52 of 56




the claimant’s case. 20 C.F.R. §§ 404.1520, 404.1545; SSR 96-8P, 1996 WL 374184

at *2. In assessing the RFC, the ALJ must consider all the evidence of the record

and, regardless of its source, “evaluate every medical opinion . . . receive[d].”

Burnett, 220 F.3d at 121 (internal citations omitted). The Court’s “review of the

ALJ’s assessment of the [claimant]’s RFC is deferential,” and the “RFC assessment

will not be set aside if it is supported by substantial evidence.” Black v. Berryhill,

No. 16-1768, 2018 WL 4189661 at *3 (M.D. Pa. Apr. 13, 2018); see also Martin v.

Comm’r of Soc. Sec., 547 F. App’x 153, 160 (3d Cir. 2013) (“We examine the ALJ’s

conclusions as to a claimant’s RFC with the deference required of the substantial

evidence standard of review.” (internal quotation marks omitted)).

      At step five of the sequential evaluation process, the ALJ considers the

claimant’s age, education, and work experience to determine whether the claimant

can make the adjustment to other work by posing a hypothetical question(s) to the

vocational expert. Chrupcala v. Heckler, 829 F.2d 1269, 176 (3d Cir. 1987); see also

Rutherford, 399 F.3d at 554; Ramirez, 372 F.3d at 552-55; Podedworny v. Harris,

745 F.2d 210, 218 (3d Cir. 1984). As correctly stated by Stancavage, “a hypothetical

question posed to the vocational expert must reflect all of the claimant’s impairments

that are supported by the record; otherwise the question is deficient and the

[vocational] expert’s answer to it cannot be considered substantial evidence.

                                         52
      Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 53 of 56




Chrupcala, 829 F.2d at 1276; see also Rutherford, 399 F.3d at 554; Ramirez, 372

F.3d at 552-55; Podedworny,745 F.2d at 218. The ALJ, however, is not required to

submit to the vocational expert every impairment alleged by a claimant. Rutherford,

399 F.3d at 554. “[S]uch references to ‘all impairments’ encompass only those that

are medically established.” (Id.). Thus, the question posed to the ALJ must

accurately convey to the vocational expert all of a claimant’s credibly established

limitations. Id. (quoting Plummer, 186 F.3d at 431).

      Applying the above standard, the Court is not persuaded by Stancavage’s

argument as to this issue. Stancavage argues that the ALJ’s hypothetical question(s)

posed to the vocational expert, omitted the credibly established limitations assessed

by Dr. Kricher. (Doc. 10 p. 18). However, the ALJ was not required to include all of

the limitations assessed by Dr. Kricher’s, she was only required to include all of

Stancavage’s credibly established limitations. See Rutherford, 399 F.3d at 554;

Plummer, 186 F.3d at 431. Further, while Stancavage contends that the ALJ omitted

Dr. Kricher’s limitations in the hypothetical question posited to the vocational

expert, Stancavage fails to identify the limitations omitted by the ALJ and fails to

establish that any additional limitations should have been included.

      Additionally, Stancavage argues that the ALJ failed to include all of her own

findings, including her determination that Stancavage had moderate limitations in

                                         53
      Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 54 of 56




the paragraph B category of adapting and managing oneself. (Doc. 10 p. 18).

Specifically, Stancavage alleges that the ALJ failed to convey the effect of those

limitations on her ability to adapt to changes in a workplace. (Id.). We find

Stancavage’s contentions on this score are unavailing. The ALJ did consider

Stancavage’s moderate limitations in the category of adapting and managing oneself

in her hypothetical question posed to the vocational expert. For example, the ALJ

posited the following question to the vocational expert:

      Assume . . . an individual of this claimant’s age, education, and past
      work history. Further assume the individual is capable of performing a
      range of sedentary, unskilled work that does not involve detailed
      instructions. Confined to routine, repetitive tasks with no assembly line
      production and no more than occasional contact with the public and
      coworkers.

While the hypothetical question posed to the vocational expert must account for all

of a claimant’s impairments, “those findings need only be “adequately conveyed” in

the ALJ’s statement of the limitation, not recited verbatim. Hess v. Commissioner

Social Security, 931 F.3d 198, 208-10 (3d Cir. 2019). Moreover, the ALJ accounted

for Stancavage’s moderate limitations in the category of adapting and managing

oneself in crafting the RFC. For example, after careful consideration of the record,

the ALJ concluded:

      [Stancavage] had the [RFC] to perform a range of sedentary unskilled
      work that did not involve detailed instructions. She was confined to

                                         54
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 55 of 56




      routine, receptive tasks with no assembly line production and no more
      than occasional contact with the public and co-workers.

(Tr. 31). Lastly, even assuming that the ALJ did not address Stancavage’s moderate

limitations in the category of adapting and managing oneself in the hypothetical

question posited to the vocational expert, any error is harmless. The Court of

Appeals has held:

      [The] limitations identified in the “paragraph B” and “paragraph C”
      criteria are not an RFC assessment but are used to rate the severity
      of mental impairment(s) at steps 2 and 3 of the sequential evaluation
      process. The mental RFC assessment used at steps 4 and 5 of the
      sequential evaluation process requires a more detailed assessment by
      itemizing various functions contained in the broad categories found in
      paragraphs B and C of the adult mental disorders listings in 12.00 of
      the Listing of Impairments, and summarized on the PRTF.

Ramirez, 372 F.3d at 551-52.

      Because we find that the ALJ’s hypothetical question posited to the vocational

expert, adequately set forth all of Stancavage’s credibly established limitations, we

find that the ALJ committed no error as to this issue.

      In closing, the ALJ’s assessment of the evidence in this case complied with

the dictates of the law and was supported by substantial evidence. This is all that the

law requires, and all that a claimant can demand in a disability proceeding. Thus,

notwithstanding the argument that this evidence might have been viewed in a way

which would have also supported a different finding, we are obliged to affirm this

                                          55
       Case 1:19-cv-01296-MCC Document 17 Filed 06/29/20 Page 56 of 56




ruling once we find that it is “supported by substantial evidence, ‘even [where] this

court acting de novo might have reached a different conclusion.’ ” Monsour Med.

Ctr. v. Heckler, 806 F.2d 1185, 1190–91 (3d Cir. 1986) (quoting Hunter Douglas,

Inc. v. NLRB, 804 F.2d 808, 812 (3d Cir. 1986)). Accordingly, under the deferential

standard of review that applies to appeals of Social Security disability

determinations, we find that substantial evidence supported the ALJ’s evaluation of

this case.

IV.    Conclusion

       Accordingly, for the foregoing reasons, IT IS ORDERED that the final

decision of the Commissioner denying these claims is AFFIRMED.

       An appropriate order follows.

                                              /s/ Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge



Submitted this 29th day of June, 2020




                                         56
